        Case 1:14-cv-05344-WHP-SN Document 122 Filed 01/21/21 Page 1 of 1
                                                ABSTRACT OF JUDGMENT




Re: Daniel Zamora and CGC, Inc., v. JP Morgan Chase Bank, N.A., et al

Case Number: 1:14-cv-05344-WHP

Name(s) and Address(es) of Parties against whom Judgment(s)   Name(s) and Address(es) of Parties in whose favor Judgment(s)
have been obtained                                            have been obtained

Dilia Margarita Baez                                          Daniel Zamora
Calle 100, #8A-37, Torre A #501                               Carerra 19 85-93, Apto 702
Bogota D.C. Colombia                                          Bogota D.C. Colombia

Jairo Enrique Sanchez                                         CGC, Inc.
Calle 100, #8A-37, Torre A #501                               Carerra 19 85-93, Apto 702
Bogota D.C. Colombia                                          Bogota D.C. Colombia

FIT International Group Corp.
7300 N.W. 19th Street, Suite 101
Miami, FL 33126

Amount of Judgment(s)               Name(s) and Address(es) of Attorney(s)              Entry Date of Judgment(s)
$9,724,843.11                      No attorney of record for Judgment                   June 10, 2019
                                   Debtors.

                                   For Judgment Creditors:

                                   Matthew H. Herman
                                   Office: 177 Hawthorn St
                                   Massapequa Park, NY 11762
                                   Mail: PO Box 10188, PMB 21941
                                   Newark, NJ 07101
                                   Matthew@HunterHerman.com

                                   (Prior Counsel in Underlying Case:
                                   David Bellon
                                   48 Willoughby St
                                   Brooklyn, NY 11201)

                                                         UNITED STATES OF AMERICA,
                                                         CLERK’S OFFICE U.S. DISTRICT COURT FOR THE
                                                         SOUTHERN DISTRICT OF NEW YORK

                                      I CERTIFY that the foregoing is a correct Abstract of the Judgment

                                                                 Dated: New York                      , New York

                                                         RUBY J. KRAJICK, Clerk of Court

                                                         _____________________________________
                                                         By, Deputy Clerk
